EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2018 114 175.0, filed on 13th Jun 2018.

Response to Arguments

3.	Applicant’s arguments, see P. 10-11, filed 04/28/2017, with respect to Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103(a) have been fully considered and are persuasive according to applicant’s special definition of “color location”. The Rejections under 35 U.S.C. § 102(e) and 35 U.S.C. § 103(a) have been withdrawn.

Allowable Subject Matter

4.	Claims 18-34 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

Gu et al. (US PGPub./Pat. 10123005) teach a display may store extended display identification data for communicating the capabilities of the display to a source device such as a graphics processing unit. The extended display identification data may include a red primary color value, a green primary color value, and a blue primary color value. The primary color values in the extended display identification data may be determined during manufacturing. For example, a light sensor may measure the native primary colors of the display, and calibration computing equipment may determine if the native primary colors of the display are within a target color gamut. If the native primary colors of the display are outside of the target color gamut by an amount larger than a threshold, the primary color values in the extended display identification data may be adjusted to account for the color variation.

WATANABE et al. (US PGPub./Pat. 20170196060) teach an apparatus has multiple sets of light-emitting elements (12) mounted in a region on a board. Multiple pairs of connection electrodes (17a-17c) are provided on the board, and electrically connected to the light-emitting elements. A sealing resin comprises a phosphor mixed and excited by light from the sets of light-emitting elements. Thickness of the sealing resin immediately above the sets of light-emitting elements differs for the respective sets such that a chromaticity of light emitted from the sealing resin differs when each of the sets of elements emits the light singly.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…the color location being an intrinsic feature of the optoelectronic component, wherein the color locations of the optoelectronic components of each color is chosen such that during operation of the optoelectronic components the predefined target color location is met for each color, wherein the optoelectronic components for each color are of identical design…” (Claim 1; Claim 32 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628